Title: From Benjamin Franklin to Richard Peters, 6 March 1777
From: Franklin, Benjamin
To: Peters, Richard


This letter to the secretary of the American board of war was written to introduce a Frenchman who had already had vicissitudes and was to encounter many more. Louis Garanger was born about 1741 and, because of his family connections in the corps of artillery, was admitted to it as a youngster; he was on active service at the age of fifteen. His military studies brought him to the notice of members of the Académie royale des sciences, and particularly of Franklin’s old opponent in electrical matters, Mathurin-Jacques Brisson. Their support enabled the young man to continue his education and helped him, when he wanted to join the group that Du Coudray was taking to America, to procure leave and a brevet captaincy. He and his younger brother, breveted a lieutenant, expected to create a corps of bombardiers in the American army.
For some reason-the evidence is conflicting-the brothers did not sail with Du Coudray, but cooled their heels in Le Havre until their money ran out. In late January Louis Garanger wrote Franklin, enclosing a letter of recommendation from Brisson, and asked for help in cash. None seems to have been forthcoming, and he went to Paris to consult his sponsors. While there he left a note for Franklin, asking for acknowledgment of Du Coudray’s engagement with him or at least for some authorization to go to America, and saying that he would return the next day for an answer. One or more interviews presumably took place, out of which came the present letter of recommendation.
The provenance of the copy we print can be briefly explained. The brothers finally found passage for America with the marquis de Brétigney, who chartered a ship at his own expense to carry the officers and equipment needed for a corps of one hundred and thirty men. The party reached Charleston in September, 1777, but was captured at sea on the way to Philadelphia. The officers were imprisoned in St. Augustine, and there Franklin’s letter was copied and forwarded to Whitehall in a dispatch from Patrick Tonyn, Governor of East Florida. The Garangers were subsequently transferred to New York and then exchanged; the younger brother soon returned home in bad health, and the older one found only disappointments in his American service.
 
Dear Sir,
Paris March 6th. 1777.
The Bearer Mr. Garanger, Captain of Bombardiers had as he informs me, engaged to go to America with M: De Coudray, an Officer of great Distinction in the Artillery, who is engaged in our Service, and sailed sometime since. M. Garanger not being then ready was left behind. He is well recommended to me by M. Brisson, a Gentleman of Science here, and has other Certificates of his Abilities to shew; besides that the Judgement of M: de Coudray in chusing to engage him is of itself more than a sufficient recommendation. I know nothing of the Contract between them, and must for that refer to M: de Coudray himself, who I hope is by this time safely arrived. I only beg leave to introduce him to you, to recommend him to your Civilities, and Countenance, as a Gentleman, who is zealous for our Cause, and desirous to serve it, and to request you will present him to the Board of War. I Congratulate you on the Check given to the Enemy in New Jersey, and wishing continued Success to our Arms, and to you, and Mrs. Peters Health, and Happiness. I have the honour to be, Dear Sir Your most Obedient humble Servant
(Signed) B. Franklin

Copy of a Letter from Benjamin Franklin Esqr. to Mr. Richard Peters Secretary to the Rebel Board of War at Philadelphia dated at Paris March 6th. 1777.

 
Notations: Copy, Letter Benjamin Franklin to Richard Peters Esqr. Secretary to the Rebel Board of War / In Govr. Tonyn’s (No 51) of 26 Jany. 1778.
